PD-0618-15
                           PDR   NO,

JESUS MARCIAL LUNA JUNIOR,               §      IN THE COURT OF CRIMINAL
     Appellant,                          §

v.                 '                     §      APPEALS AT A\JSTnf™i%ti^.tU IN
THE STATE OF TEXAS,                      §
     Appellee.                           §                          MAY 22 2Q15

                       MOTION TO FILE A SINGLE COPY             Abel AcOSta, Clerk
COMES NOW, Jesus Marcial Luna Junior, Appellant in the above sty
led and numbered cause, and files his motion to request to file a
single copy within this Honorable Court, and Shows this Court GOOD

CAUSE to GRANT this motion as follows:                      ^        FILED IN
     1*
                                                            G0URT OF CRIMINAL APPEALS
          The Appellant is currently incarcerated in the TDCJ-CID
„ cc .                                                             MAY 22 2015
Coffield Unit in Anderson County.

     2*   Appellant is currently without Counsel for h4fee'a40P,Sta,nQlerk
the Appellant is indigent.

     3-   the Coffield unit does NOT allow offenders to have access

to a coping machine, and cannot provide this court with the re

quired copies to go to the proper parties.

     4*   The Appellant request this Court to order the clerk of

the Court to make the required copies to go to the proper parties
at hand, and further requests this Honorable Court to allow the

Appellant to proceed by allowing Appellant to file a single copy.

                                       PRAYER

     Appellant prays that this Court will GRANT this motion and

order the CLERK of the Court to provide the required copies to

go to the needed parties at hand.

                           INMATE DECLARATION


     I, Jesus M. Luna Junior, #1883000, being currently incarcer-



                                       page 1
ated in the TDCJ-CID Coffield Unit in Anderson County, Texas,

declares that the foregoing is true and correct under the penalty

of perjury.   EXECUTED THIS DAY OF MAY 19, 2015. .


                                  :sus    m.
                                        DO^offie^Ld
                                '#01883000*
                                 2661    FM 2054
                                 Tenn.Colony, Tx. 75884
                                 Pro    se.



                         PROOF OF MAILING

     I, Jesus M. Luna Junior, #01883000, declares under the pen

alty of perjury that I have placed this motion in the internal

mail box of the Coffield unit in Anderson county, Texas on May

19, 2015

                                                        n.
                                   SUS'M.  LUN
                                 #01883000   olrfielcr
                                 2661 FM 2054
                                 Tenn.Colony, Tx    75884
                                 Pro    se.




                            page 2 of 2